JUSTICE KNECHT, dissenting: I dissent. I do not believe the admitted evidence permitted the jury to make an improper inference. I agree the lack of similar deceptions or misrepresentations ordinarily proves nothing. In this case, however, evidence that defendant discussed the water problem with two prospective purchasers may give rise to an inference he also discussed the problem with plaintiffs. These two purchasers looked at the house on the same date as did the plaintiffs. If their testimony is suspect because of friendship with defendant, then cross-examination will expose them. If their testimony is truthful, but plaintiffs wish to suggest defendant was honest with his friends while dishonest with people he did not know, then final argument can make that point. Rules of evidence do not have meaning in the abstract. Here, the application of the general rule would keep out evidence that may have some limited relevance. The trial judge was faced with a boilerplate objection of “irrelevant, immaterial and hearsay” when the evidence was offered. He applied logic, experience and accepted assumptions as to human behavior and made the right call. The evidence was admissible and the jury verdict should stand.